--------------------------------------------------------------------------------

Exhibit 10.1


SECOND AMENDMENT
TO THE
2014 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
FOR
JERRY L. OCHELTREE


JANUARY 22, 2019


WHEREAS, effective January 1, 2014, Carolina Trust Bank (the “Bank”), a North
Carolina banking corporation entered into a Supplemental Executive Retirement
Plan Agreement (the “Agreement”) with Jerry L. Ocheltree (the “Executive”); and


WHEREAS, on August 31, 2018, the Bank and the Executive agreed to amend the
Agreement with the First Amendment to the 2014 Supplemental Executive Retirement
Plan Agreement for Jerry L. Ocheltree to (i) harmonize certain provisions of the
Agreement with the terms of the 2018 Supplemental Executive Retirement Plan
Agreement also dated August 31, 2018 and entered into between the Bank and the
Executive (the “2018 Agreement”) and (ii) freeze any future accruals under the
Agreement as of August 31, 2018 (the “First Amendment”); and


WHEREAS, pursuant to Subparagraph XIV (C) of the Agreement, the Agreement may be
amended by the mutual written consent of the Executive and the Bank; and


WHEREAS, the Bank and the Executive desire to amend Paragraph V of the Agreement
(as amended by the First Amendment) to clarify the installment payment terms and
payment date for the Executive’s first Retirement Benefit installment payment
under the Agreement; and


WHEREAS, the Bank and the Executive further desire to amend the interest rate
crediting provision in Paragraph X to harmonize such provision with the terms of
the 2018 Agreement; and


WHEREAS, the Bank and the Executive do not intend any of the amendments to the
Agreement contained herein to be “subsequent changes in time and form of
payment” (within the meaning of Treasury Regulations Section 1.409A-2(b)) of any
benefit available to the Executive under the current terms of the Agreement; and


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Executive and the Bank agree as follows.




1.
Paragraph V (as amended by the First Amendment) is deleted in its entirety and
is replaced with the following Paragraph V:



“Effective as of September 1, 2018, the Bank will cease to annually accrue any
amounts within a liability retirement account on behalf of the Executive and
will freeze any future accruals. The accrued liability in the Executive’s
liability retirement account as of September 1, 2018, shall be annually credited
with earnings at a rate approved by the Bank’s Compensation Committee by the end
of the preceding calendar year, or such other rate as the Plan Administrator
shall determine in its sole discretion, from time to time.  The Bank, commencing
with the first day of the month following the Retirement Date (Subparagraph IV
[A]) shall pay the Executive the principal balance in the accrued liability
retirement account as of the Retirement Date in five equal installments. Each
installment payment described in the previous sentence will be increased for
earnings, at the rate described in the first sentence of this Paragraph V,
between the Executive’s Retirement Date and the date of the first installment
payment or between the date of the prior installment payment and the date of the
next installment payment, as applicable. The first payment shall not be made
until the seventh month following the Executive’s Retirement Date. The next four
payments shall be made on each of the next four anniversaries of the Executive’s
Retirement Date. Upon the death of the Executive, if there is a balance in the
accrued liability retirement account, such balance shall be paid in a lump sum
to the individual or individuals the Executive may have designated in writing
and filed with the Bank. In the absence of any effective beneficiary
designation, any such amount becoming due and payable upon the death of the
Executive shall be payable to the duly qualified executor or administrator of
the Executive’s estate. Said payment due hereunder shall be made the first day
of the second month following the death of the Executive.”


Page 1 of 2

--------------------------------------------------------------------------------


2.
The third sentence of Paragraph X is deleted in its entirety and is replaced
with the following:



“Upon Termination of Employment, the Executive’s liability retirement account
shall accrue interest on a monthly basis at a rate approved by the Bank’s
Compensation Committee by the end of the preceding calendar year, or such other
rate as the Plan Administrator shall determine in its sole discretion, from time
to time.”


IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have
executed this Second Amendment to the 2014 Supplemental Executive Retirement
Plan Agreement for Jerry L. Ocheltree as of the date first written above.


EXECUTIVE:
 
BANK:
     
/s/Jerry L. Ocheltree

 
/s/ Edwin E. Laws
By:
Jerry L. Ocheltree  
By:

Edwin E. Laws
Title:

President and CEO  
Title:

EVP and CFO





Page 2 of 2

--------------------------------------------------------------------------------